


Exhibit 10.35


SYNOVUS FINANCIAL CORP.
Board of Directors Compensation
(Effective April 24, 2014)


Cash Compensation
 
 
 
 
 
Annual Board Retainer
 
$
45,000


 
 
 
Annual Board Committee Member Retainers:
 
 
Audit Committee
 
$
15,000


Compensation Committee
 
$
10,000


Corporate Governance and Nominating Committee
 
$
10,000


Risk Committee
 
$
10,000


 
 
 
Annual Committee Chair Retainers:**
 
 
Audit Committee
 
$
15,000


Compensation Committee
 
$
10,000


Corporate Governance and Nominating Committee
 
$
10,000


Risk Committee
 
$
10,000


 
 
 
Annual Lead Director Retainer
 
$
10,000


 
 
 
** Note: The committee chair will receive both an annual committee member
retainer and an annual committee chair retainer
 
 
 
Equity Compensation
 
 
 
 
 
An award of $40,000 in restricted stock units, which becomes fully vested and
transferable upon the earlier to occur of the (x) completion of three years of
service and (y) date the holder reaches age 72.
 
 
 
 
Director Stock Purchase Plan
 
 
 
 
 
Annual maximum company cash contribution per director participant to
company-sponsored open market stock purchase plan, with company's contribution
equal to 15% of director participant's cash contribution, subject to annual
maximum contribution limit by director of $20,000
$
3,000









